DISH EBT OF RTARGEAND 12, Filed BSI Page 1 of 2

Located at Courthouse, Bourne Wing, Upper Marlboro, Maryland 20772

 

 

WRIT OF SUMMONS
"oe i : 1
Defendant: STRIFF, VALERIE ANN Rete poe | Mat B 2019
Serve On : STREIFF, VALERIE ANN Case Number : 050200029512019
Address: 1100 OHIO DRIVE Complaint No. : 002
TON, DC 20242 -
WASHINGTON, oe - Trial Date: Jun 11, 2019

Trial Time : 08:45 am
Trial Room : 357B

You are summoned to appear for trial at the date, time and location shown above. If you intend to be present at the trial,
you must file the attached Notice of Intention to Defend within sixty days of receiving this complaint. Failure to file the
Notice of Intention to Defend may result in a judgment by default or the granting of the relief sought.

 

 

 

MUST BE SERVED BY Apr 7, 2019 Robert Prender, Administrative Clerk /

CUT HERE — ~~~ --------- 00-00 e nee e eee eee erence tenn eee ee cent ene n eee e ee eee nen nnneee ~~-- CUT HERE
NOTICE OF INTENTION TO DEFEND

Defendant : STREIFF, VALERIE ANN Case # 050200029512019

Trial Date : Jun 11,2019 Complaint # 002

Notice : If you contest the claim Or any part thereof, you must complete this Notice of Intention to Defend and file with the
court listed at the top of this summons no later than 60 days after you receive this Summons and be present in court on
the trial date.if you do not appear judgment by default or the relief sought may be granted.

A corporation may enter an appearance only by an attorney except that an officer of the corporation may

appear on its behaif if the action is based on a claim that does not exceed $5,000.00.

Any reasonable accommodation for persons with disabilities should be requested by contacting the court prior to trial.

Possession and use of cell phones and other electronic devices may be limited or prohibited in designated areas of the
court facility.

SEE ATTACHED NOTICE FOR IMPORTANT INFORMATION
| intend to be present at the trial of this claim and demand proof of the Plaintiff's claim.

 

Explanation of defense :

 

/ /20 ( ) (

 

Date Signature Work Phone Home Phone

 

Address/City/State/Zip code

 

 

Ce

Fax number e-Mail Address |
(1 Check this box if this is a new address. Case Num. 050200029512019

 

 

 

 

 

 

 
wn civ

Case 8:19-cv-d1607-TDC Document 1-2 Filed 05/8119 Page 2 of 9

 

 

 

LOCATED AT (COURT ADDRESS) COMPLAINT/APPLICATION AND AFFIDAVIT
4{ 4990 Rhode Island Avenue IN SUPPORT OF JUDGMENT
HYattsville, MD 20781 () $5,000 or under Dover $5,000 over $10,000
Clerk: Please docket this case in an action of [contract (J tort
CASE NO. OCreplevin (1) detinue _) bad faith insurance claim
CV The particulars of this case are:

 

Please see attached Complaint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t : . -PARTIES eee - ee
| LASCHAWNDA SHARPE
9110 Springhill Lane
* Greenbelt, MD 20770 y
VS. c3
« f/ Defendant(s): Serve by: wa?
' UNITED STATES PARK POLICE O Certifed 23
1100 Ohio Drive O Private ny
Washington, DC 20242 o cet ,
- ( Shosiff
2 Serve by: *
" VALERIE ANN STREIFF Yi-Cestified
1100 Ohio Drive ont, Op
Washington, DC 20242 Process tit
(1 Constable ws
[] Sheriff
3 Denied (See Continuation Sheet)
Opiue | The Plaintiff claims $30,000.00 plus interest of $ ;
Process | Interest at the [_] legal rate[_]contractual rate calculated at
Oca | %, from to ( days x §
; Serve by: per day) and attorney's fees of $ . plus court costs.
, Oicemited § () Return of the property and damages of $
Opes for its detention in an action of replevin.
Process. | L! Return of the property, or its value, plus damages of
Ci Constable $_ for its detention in action of detinue.
\ gskeitt JF () Other: :
ATTORNEYS and demands judgment for relief. .
For Plaintiff - Name, Address, Telephone Number & Code _ ee
Lucas I. Dansie, Esquire (Code No. 013464) Signature of Plaintit/Attomey/Attomey Code
406 Fifth Street, NW (Lower Level) Printed Name: Lucas I. Dansie, Esquire
Washington, DC 20001 Address; 406 Fifth Street, NW (Lower Level), WDC 20001
L ) Fax: 02 152513
E-mail; lueas@danstelaw.com
MILITARY SERVICE AFFIDAVIT
C Defendant(s) is/are in the military service.

 

 

CINo Defendant is in the military service. The facts supporting this statement are:

 

 

 

pe (nots must be given for Ga Cou: ponciude Gud coon Dereodant ite

 

I am unable to determine whether or not any Defendant is in military service. . . .
I hereby declare or under the penalties of perjury that the facts and matters set forth in the aforegoing Affidavit are true and correct to
the of my kn in’ nee eae ee ef. y ~ «
i BOIL a
Bate 4 ~ Signature of Atiiant

steer Be on ee a a eat DA a Ne ay cu
i aga ho Suen ncalog ie su Pay test Sel © ably and damage o apne the Defendant lary ft
Pro enticated copy of any note, security agreement upon which claim is based [Itemized statement of account D Interest worksheet

A Vouchers O1Check CCther written

 

 

document 0 U1 Verified itemized repair bill or estimate
tha ters sive ih this ee nee al knowledge; that there i justly dus aod oe Stn aepetant to testify to
e Mil m com ht, which are ie On my person Owiledge; ere ts jus! ue and Owin ec e
Ue ef Per nd upon eon hyip aconos fe bn Conlin a nd
. er i i tent ti int tru
competent to eae these ma es 0 Perjury an Upon personal Kn ge contents o é above Omplaint are e ani am
iy 2015 AV bn Sn

 

fe Signature of Alfiant
DC-CV-001 (front) (Rev. 01/2016)
Case 8:19-cv-d1607-TDC Document 1-2 Filed 05/21/19 Page 3 of 9

DISTRICT COURT FOR PRINCE GEORGES COUNTY, MARYLAND
CIVIL DIVISION

LASCHAWNDA SHARPE
9110 Springhill Lane
Greenbelt, MD 20770

Plaintiff,
Vs. : Case No.

UNITED STATES PARK POLICE
1100 Ohio Drive
~ Washington, DC 20242,

And

VALERIE ANN STREIFF
1100 Ohio Drive
Washington, DC 20242,
Defendants.

COMPLAINT

I. JURISDICTION AND VENUE

1.

Under MJCP §6-103(b)(3) this Court has personal jurisdiction over the Defendants who caused a
tortious injury in the State of Maryland by an act or omission in the State of Maryland.

2.

Under MJCP §6-201, venue is proper in Prince George’s County in that the Defendants provide
services in Prince George’s County.

PARTIES
3.
Plaintiff, LaSchawnda Sharpe, is an adult resident of Prince George’s County, Maryland.
| 4,
Defendant Valerie Ann Streiff is an adult motorist employed by the United States Park Police.

1
Case 8:19-cv-61807-TDC Document 1-2 Filed 05/31/19 Page 4 of 9

5.
Defendant United States Park Police owned a vehicle operated by its employee, Defendant Valerie
Ann Streiff.

FACTS
6.

On March 7, 2017, Plaintiff drove her motor vehicle on the Northbound Kenilworh Avenue off-
ramp approaching Greenbelt Road, in Greenbelt, Maryland.’ She, stopped for a red light. When
the red light changed to green, she proceeded into the intersection, whereupon she was struck by
a vehicle owned and operated by Defendant Valerie Ann Streiff, an agent of the Defendant United

States Park Police,

’ The Park Police vehicle ran a red light.

Plaintiff was transported to hospital by an ambulance. She incurred serious physical injuries to

her head and her right knee.

Plaintiff's motor vehicle was damaged and Plaintiff incurred repair and rental car expenses.

CLAIMS FOR RELIEF

COUNT I
NEGLIGENCE — PERSONAL INJURIES
10,

Plaintiff re-alleges fq 5 - 9, supra.
11.

At all times relevant hereto, Defendant, Valerie Streiff, failed to pay full time and
attention to the operation of her vehicle; failed to keep a proper lookout; failed to reduce speed

to avoid a collision; failed to control her vehicle; failed to control her vehicle in order to avoid a
Case 8:19-cv-01607-TDC Document 1-2 Filed 05/119 Page 5 of 9

collision; failed to prevent her vehicle from striking the Sharpe vehicle; failed to Stop for a red

light, failed to operate at an appropriately reduced speed due to the traffic conditions; and, was

otherwise grossly negligent in the operation of her motor vehicle acting with wanton or reckless
disregard of human safety. As a direct result, Defendant, Valerie Streiff, recklessly and with
gross negligence caused her vehicle to collide with the door post of the Sharpe vehicle causing

Plaintiff, LaSchawnda Sharpe, to suffer serious and painful injuries to her body.

12.

As a direct and proximate result of the negligence and carelessness of the Defendant, Streiff, as
alleged herein, Plaintiff, Ms. LaSchawnda Sharpe, was seriously, painfully, injured on or about
her head and knee and other parts of her body; she has sustained and will in the future
continue to sustain medical expenses for the care and treatment of her injuries; she has sustained
and will continue to lose time from her employment, and will incur a loss of income and lost
earning capacity; she has, and will in the future, continue to suffer physical pain, mental anguish,
suffering, inconvenience, worry, nervous shock, disfigurement, and an interruption to her normal and
daily activities, including permanent disabilities, all to her damage.

WHEREFORE, Plaintiff, LaSchawnda Sharpe, demands judgment of and against the
Defendant, Valerie Streiff, in the amount of Thirty Thousand Dollars ($30,000.00),

besides interest and cost of the suit herein,
Case 8:19-cv-d1607-TDC Document 1-2 Filed 05/31%19 Page 6 of 9

COUNT II
NEGLIGENCE- PROPERTY DAMAGE
13,
Plaintiff, LaSchawnda Sharpe incorporates by reference the factual allegations containéd in 9

5 through 11 of this Complaint as if fully set forth herein.
14.

As a direct and proximate result of the negligence or gross negligence of Defendant Streiff as
alleged, Plaintiff, LaSchawnda Sharpe, has sustained damage to her motor vehicle and a loss of use
" ofher motor vehicle all to her damage.

WHEREFORE, Plaintiff, LaSchawnda Sharpe, demands judgment of and against: the Defendant,
Valerie Streiff, in the amount of ‘Thity Thousand Dollars $30,00000) besides interest and cost of the suit

herein.

COUNT II
FEDERAL TORT CLAIMS ACT

15.

Plaintiff, LaSchawnda Sharpe, incorporates by reference the factual allegations contained in 5

"through 14 of this Complaint as if fully set forth herein,
Case 8:19-cv-61607-TDC Document 1-2 Filed 05/31V19 Page 7 of 9

At all times relevant hereto, Defendant Valerie Streiff was employed by the Defendant
National Park Service and was acting within the Scope of her employment
operating with negligence or gross negligence a vehicle owned, on information

and belief, by the Defendant National Park Service.

17.

Plaintiff, LaSchawnda Sharpe, incorporates by reference the factual allegations contained in 115

through 16 of this Complaint as if fully set forth herein.
18.

Agents of Defendant, National Park Service, negligently hired, trained and supervised Defendant
Valerie Streiff, resulting in Defendant Streiff operating the aforesaid National Park Service

vehicle in a negligent or grossly negligent manner.
Case 8:19-cv-61607-TDC Document 1-2 Filed 05/31/19 Page 8 of 9

WHEREFORE, Plaintiff, LaSchawnda Sharpe, demands judgment of and against the Defendant, = _
National Park Service in the amount of $30,000.00 (Thirty Thousand Dollars), besides

interest and cost of the suit herein

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests
a. Compensatory damages in the amount of Thirty Thousand Dollars
($30,000.00) ;

b. Punitive damages.
Case 8:19-cv-61607-TDC Document 1-2 Filed 05/3119 Page 9 of 9

¢. Pre-and post-judgment interest.

d. Costs and Attorney fees

{oe = —~e, Such other and farther relief as the Court deems just.

| Respectfully submitted,

DANSIE & DANSIE, LLP

A | Jars

By: Lucas I. Dansie, Esquire
406 Fifth Street, NW (Lower Level) .
Washington, DC 20001
(202) 783-1597
william@dansielaw.com

 

CERTIFICATION OF OUT-OF-STATE ATTORNEY

 

I hereby certify that I am a member in good standing of the Maryland Court of Appeals.

Z| be,

Lucas I. Dansie, Esquire
